United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2747
                                   ___________

Ronaldo S. Ligons,                    *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Lt. Mark Kroll; David Crist, Warden; *
Sgt. Weller,                          *    [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                             Submitted: February 5, 2004

                                 Filed: March 15, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Ronaldo S. Ligons, who is incarcerated at Minnesota Correctional Facility-
Stillwater (MCF), appeals the district court’s1 adverse grant of summary judgment in
his 42 U.S.C. § 1983 action against certain MCF officials. Having carefully reviewed



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.
the record, see Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001) (standard of
review), we affirm.

       In March 2002, defendants withheld from Ligons a book he received in the
mail. When he filed a grievance in April 2002, defendants investigated and
discovered that the book had been sent as a gift, but they would not allow Ligons to
have it because a policy at that time prohibited the receipt of gift books not sent
directly from a publisher, and the book had been sent from a vendor. As of
September 2002, MCF inmates were also allowed to receive gift books sent from
authorized vendors if the package contained a receipt. Thereafter, Ligons requested
and received the withheld book. Ligons claimed defendants had violated his First
Amendment rights, and he referenced a previous lawsuit he had filed (Ligons I),
wherein he had also asserted First Amendment claims based on the denial of a
different book when MCF had a complete ban on gift books; Ligons I had been
dismissed for failure to exhaust administrative remedies. In the instant lawsuit,
Ligons sought damages; attorneys’ fees and costs, including those arising from
Ligons I; and an order directing defendants to turn over books mailed from vendors
and publishers and to bring policies into compliance with the law.

       Defendants raised in their answer and summary judgment motion an Eleventh
Amendment defense to the damages claims, and we agree with the district court that
even giving Ligons’s complaint the most liberal construction, see Atkinson v. Bohn,
91 F.3d 1127, 1129 (8th Cir. 1996) (per curiam), he failed to sue defendants
individually, see Morstad v. Dep’t of Corr. & Rehab., 147 F.3d 741, 743 (8th Cir.
1998) (state employees sued in official capacities are not liable for damages under
§ 1983); Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997) (without clear
statement that officials are being sued in personal capacities, complaint is interpreted
as including only official-capacity claims).




                                          -2-
       We also agree with the district court that Ligons’s claims for injunctive relief
were moot. In November 2002, Ligons received the gift book at issue here, he never
identified other gift books that had been withheld, and MCF’s gift-books policy had
been revised again in September 2002 to permit gift books if they were sent with a
receipt directly from a publisher or an approved vendor. Cf. Smith v. Hundley, 190
F.3d 852, 855 (8th Cir. 1999) (inmate’s claim for injunctive relief to improve prison
conditions was moot when he was transferred to another facility and was no longer
subject to those conditions).

       Finally, contrary to his assertions on appeal, Ligons was not entitled to
attorneys’ fees or costs for the instant lawsuit, nor would he have been entitled to
them in Ligons I, as he was not a prevailing party. See 42 U.S.C. § 1988 (prevailing
party in § 1983 action may be entitled to reasonable attorneys’ fees as part of costs);
Fed. R. Civ. P. 54(d)(1) (except when express provision therefor is made in federal
statute or rules, costs other than attorneys’ fees shall be allowed to prevailing party
unless court otherwise directs); Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t
of Health & Human Res., 532 U.S. 598, 600-10 (2001) (clarifying definition of
“prevailing party” in federal statutes authorizing court-awarded attorneys’ fees and
costs).

      Accordingly, we affirm.
                     ______________________________




                                          -3-